Case 20-11602-BLS   Doc 14-1   Filed 06/19/20   Page 1 of 2




                     Exhibit A
                   Case 20-11602-BLS               Doc 14-1        Filed 06/19/20           Page 2 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.                           Re: D.I. _____



                                 ORDER SCHEDULING HEARING DATE

             Upon consideration of the Certification of Counsel for Order Scheduling Hearing Date,

             IT IS HEREBY ORDERED THAT:

             1.     The following date and time has been scheduled as a hearing in this chapter 11 case:


                     July 16, 2020 at 11:00 a.m.                      6th Floor, Courtroom #1




1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
